Citation Nr: 1545795	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  13-21 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a bilateral shoulder disability.  

3.  Entitlement to service connection for a right ankle disability.  

4.  Entitlement to service connection for a left hand disability.  

5.  Entitlement to service connection for headaches.  

6.  Entitlement to service connection for a lung disability.  

7.  Entitlement to service connection for a skin disability.  

8.  Entitlement to an increased schedular rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  

9.  Entitlement to an extraschedular rating for PTSD.

10.  Entitlement to a total rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a July 2004 rating decision, service connection was denied for a bilateral knee disability, a bilateral shoulder disability, a right ankle disability, a left hand disability, headaches, a skin disability, and a lung disability.  The decision notes that no service treatment records other than the June 1989 service entrance examination report were available.  Subsequently, in January 2009, the service treatment records were associated with the file.  These service records were available at the time of the prior July 2004 decision, and are relevant as they contain information probative of the claims on appeal.  Thus, consideration of the Veteran's previously denied claims of service connection for a bilateral knee disability, a bilateral shoulder disability, a right ankle disability, a left hand disability, headaches, a skin disability, and a lung disability on a de novo basis is required.  38 C.F.R. § 3.156(c)(1)(i) (2015).  As such, the Board has identified the issues as set forth on the title page.

The issues of entitlement to service connection for headaches, along with the issue of entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  On the record at the Board hearing in July 2015, prior to the promulgation of a decision in the present appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for a bilateral knee disability, a bilateral shoulder disability, a right ankle disability, a left hand disability, a skin disability, and a lung disability.

2.  PTSD and associated symptoms most nearly approximates occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran with respect to issues of entitlement to service connection for a bilateral knee disability, a bilateral shoulder disability, a right ankle disability, a left hand disability, headaches, a skin disability, and a lung disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2.  The criteria for entitlement to a disability rating of 70 percent, but no higher, for PTSD, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.012, 4.1, 4.2, 4.3, 4.7, 4.10, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard April 2011 letter satisfied the duty to notify provisions for the PTSD rating claim decided herein.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c). 

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Veteran stated at the hearing that he was not in receipt of disability benefits from the Social Security Administration (SSA) although records from SSA have also been obtained.  To the extent that vocational rehabilitation was referenced in a May 2004 VA examination report, any VA Vocational Rehabilitation records generated during that time period would not be probative of the issue of entitlement to a rating in excess of 50 percent for PTSD, particularly in light of the Board's finding that a 70 percent rating is warranted and total occupational and social impairment due to PTSD has neither been asserted nor shown.  

The Veteran has been provided a VA medical examination in connection with the claim in September 2011.  The examination report, together with the other evidence of record, is sufficient for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  The record does not reflect an increase in severity of PTSD beyond the rating awarded in the decision below that would necessitate a remand of this claim for another VA examination.  Moreover, at the hearing, the Veteran's representative indicated that the Veteran did not want another VA examination in association with the PTSD claim.  Thus, VA's duty to assist has been met for the claim for an increased schedular disability rating for PTSD.  

II. Increased Rating

Criteria

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Under 38 C.F.R. § 4.130, most service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).  

Under Diagnostic Code 9411, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


Analysis

The Veteran's service-connected PTSD is rated as 50 percent disabling.  He maintains that his PTSD is worse than reflected in the 50 percent evaluation assigned.  The Board has considered the Veteran's competent report of symptoms, to include frequent panic attacks, isolation, difficulty with concentration and sleeping, and memory loss, all of which result in impairment in occupational and social functioning.  

Initially, the Board notes that a Global Assessment of Functioning (GAF) score of 49 was assigned in a May 2004 VA examination report and a GAF score of 45 was assigned in a January 2005 VA examination report.  The GAF scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-IV)).

VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date, as in this case.  79 Fed. Reg. 45093 (Aug. 4, 2014).

The Board notes that although the September 2011 VA examination report reflects a GAF score of 55, the report notes that any time the Veteran was in a crowded situation he had symptoms of panic resulting in inability to move, vomiting, sweating, and chills.  In addition, and although the examiner opined that the Veteran's panic disorder with agoraphobia was not related to PTSD, a rationale for the opinion was not provided.  As such, the opinion in that respect is of diminished probative value, if any.  

The Board is precluded from differentiating between symptoms attributable to PTSD and those associated with nonservice-connected mental health disorders absent clinical evidence clearly showing such distinction, and thus, symptoms associated with the Veteran's panic disorder with agoraphobia are considered part of his service-connected psychiatric symptoms.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In addition, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  See also 38 C.F.R. § 4.21 (2014) (it is not expected that all cases will show all findings specified).  

The September 2011 VA examination report specifically notes symptoms to include panic attacks, disturbance of motivation and mood, restricted range of affect difficulty sleeping and concentrating, and irritability, resulting in difficulty in establishing and maintaining effective work and social relationships.  

The Board notes that the criteria for both a 50 percent and 70 percent evaluation require occupational and social impairment.  The Veteran is competent to report his symptoms during the appeal and the medical evidence lends credibility to his assertions.  The records objectively confirm occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, reduced reliability and productivity due to PTSD and related symptoms.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  The evidence is in at least equipoise, and thus, resolving any reasonable doubt in the Veteran's favor, a 70 percent evaluation, but no higher, for PTSD is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

Although a higher rating is warranted for PTSD, an even higher disability rating in excess of 70 percent is not warranted because the evidence does not show that the Veteran has total social and occupational impairment.  Although the Veteran clearly has a serious disability, he exhibits few of the symptoms noted as applicable for a 100 percent rating.  He does not have persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  

VA treatment records in March 2011 reflect that the Veteran denied suicidal and homicidal ideation, that there was no thought disorder, hallucinations, delusions tangentiality, circumstantiality, flight of ideas, or looseness of association.  Memory and concentration were noted to be intact to discussion, and judgment was good.  The Board notes that VA treatment records in April 2011 reflect GAF scores of 60 and 63.  The September 2011 VA examiner reported no history of inpatient psychiatric treatment, and that the Veteran lived with his wife and that they were planning on moving to the state in which his three children resided.  Based on the evidence, the Board finds that Veteran's PTSD does not rise to the level of impairment required for a 100 percent rating.  

To the extent that interference with employment due to psychiatric symptoms has been noted, the 70 percent rating assigned in this decision contemplates impairment in earning capacity, including loss of time from exacerbations, if any, due to PTSD and related symptoms.  38 C.F.R. § 4.1.  

In sum, resolving doubt in the Veteran's favor, the Board finds that a 70 percent schedular rating, but no higher, for PTSD is warranted.  

III. Withdrawn Claims

An appeal may be withdrawn by an appellant or by his or her representative.  38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

On the record at the Board hearing in July 2015, prior to the promulgation of a decision in the present appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for a bilateral knee disability, a bilateral shoulder disability, a right ankle disability, a left hand disability, a skin disability, and a lung disability.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning these claims.  See 38 U.S.C.A. § 7105(d)(5).  Accordingly, the Board will dismiss the appeal of these claims.


ORDER

A 70 percent schedular rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.

The appeal of the issue of entitlement to service connection for a bilateral knee disability is dismissed.  

The appeal of the issue of entitlement to service connection for a bilateral shoulder disability is dismissed.

The appeal of the issue of entitlement to service connection for a right ankle disability is dismissed.  

The appeal of the issue of entitlement to service connection for a left hand disability is dismissed.  

The appeal of the issue of entitlement to service connection for a skin disability is dismissed.  

The appeal of the issue of entitlement to service connection for a lung disability is dismissed.  



REMAND

The Veteran seeks service connection for headaches.  At the hearing, he testified that headaches had their onset during service, and for which he took Tylenol.  He noted that he has had headaches two to three times per week ever since.  The Veteran is competent to report his symptoms and lending credibility to his assertions are service treatment records reflecting complaints of head pain and severe headache in November 1997.  As such, VA examination is warranted with respect to the nature and etiology of his headaches.  

At the hearing, the Veteran indicated recent treatment through the Fayetteville VA Medical Center (VAMC), Robeson County Community Based Outpatient Clinic (CBOC), in Pembroke, North Carolina.  Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

In addition, a May 2004 VA examination report references vocational rehabilitation.  It does not appear that the Veteran's vocational rehabilitation folder has been obtained and associated with the file.  A copy of the Veteran's vocational rehabilitation folder, if available, is to be obtained for consideration on appeal.  

Because the outcome of the service connection claim could impact the TDIU claim, the issue is inextricably intertwined with the TDIU claim.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.

Moreover, any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected PTSD and the effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003). Thus, the issue of entitlement to an extraschedular rating for PTSD will also be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate repository and attempt to obtain VA Vocational Rehabilitation records for the Veteran, and associate them with the file. 

2.  Obtain complete VA treatment records, since January 2008, to include from the Fayetteville VAMC, Robeson County CBOC, in Pembroke, North Carolina, since May 2013.  

3.  After completion of the above, schedule the Veteran for a VA headache examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that headaches had their onset during, or are otherwise related to, his active service.  

A rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


